Citation Nr: 1017427	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-29 736	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of combat wounds, right hand.

4.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and Comrade


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1969 to January 1971, including one year in 
Vietnam.  He was awarded the Combat Infantryman's Badge 
(CIB), a Purple Heart Medal, an Air Medal and a Bronze Star 
Medal with 'V' device.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In September 2007, the issues on 
appeal were remanded to the RO for additional development; 
the case has now been returned to the Board for appellate 
review.

In July 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Veteran appealed the initial evaluations that were 
assigned for PTSD, right hand, and left knee disabilities.  
He is, in effect, asking for higher ratings effective from 
the date service connection was granted (December 10, 2003).  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) been raised by the medical and Social 
Security Administration records added to the claims file 
pursuant to the September 2007 Board remand, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
since then.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that a TDIU claim is part of an initial rating claim 
when such claim is raised by the record).  Therefore, the 
Board does not have jurisdiction over that issue, and the 
issue is referred to the AOJ for appropriate action.

The Board notes that the Veteran is a combat veteran of the 
Vietnam conflict and that he was diagnosed with diabetes 
mellitus in 2008.

The issue of an increased initial rating for the left knee 
disability and the issue of entitlement to service connection 
for a left hip disorder are addressed in the REMAND portion 
of the decision below and those two issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, PTSD has been 
manifested by symptoms including anxiety, social isolation, 
difficulty sleeping, nightmares, depression, panic attacks 
and hypervigilance.  PTSD has been productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but not reduced reliability and 
productivity.

2.  Since February 2004, the Veteran's clinical Global 
Assessment of Functioning scores have ranged from 60 to 65.

3.  The Veteran is right-handed.

4.  Throughout the rating period on appeal, there is no 
objective evidence of pain, tenderness or functional 
impairment due to the two right hand scars; neither one of 
these scars measures 39 square centimeters (sq. cm.), is 
unstable, is painful on examination, or limits function of 
the affected part (the right hand).

5.  Throughout the rating period on appeal, the residual 
impairment of the right hand shrapnel wounds includes pain, 
some decrease in grip strength and an inability to move the 
right index finger closer than 1.5 inches (in.) to the 
transverse crease of the palm.

6.  Throughout the course of this appeal, there has been no 
physical or radiographic evidence of right second finger 
ankylosis or of bony involvement proximal to the proximal 
interphalangeal joint.  

7.  Throughout the course of this appeal, the right second 
finger disability has not been equivalent to an amputation at 
the proximal interphalangeal joint or proximal thereto.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met at any time.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.22, 4.114, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of combat wounds, right hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.31, 4.40, 4.41, 4.45, 4.59, 4.68, 
4.71, 4.71(a), 4.73, DCs 5153, 5225, 5229, 5309 (2009); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an evaluation in 
excess of 30 percent for PTSD because his symptoms are much 
worse than those associated with a 30 percent rating.  He 
also contends that he is entitled to an initial evaluation in 
excess of 10 percent for his right hand disability.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The Veteran prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the Veteran or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

In this case the evidence reviewed includes the Veteran's 
service treatment records; his VA treatment records dated 
between 2004 and 2009; private treatment records dated 
between 1992 and 2009; the reports of the VA examinations 
conducted in February 2004, February 2005, April 2007, and 
April 2008; the transcripts from the June 2006 personal 
hearing at the RO and the July 2007 Travel Board hearing; and 
various written statements submitted by the Veteran and his 
representative.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from 
initially assigned ratings, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

PTSD

The Veteran contends that his PTSD is worse than is reflected 
by the initial evaluation of 30 percent.  He maintains that 
his psychiatric disability has been getting worse.  He 
testified at his June 2006 personal hearing at the RO that he 
was leery of crowds, that he slept two hours per night, and 
that he had nervousness all of the time.  He said that he had 
a problem being able to comprehend and understand thing and 
that he experienced memory lapses.  He also testified that he 
would get upset when he saw a Vietnamese person and that he 
would get aggravated and stressed at home.  He said that he 
was taking Valium and a sleep medication.  

The Veteran provide further testimony at his July 2007 Travel 
Board hearing.  He reported treatment at a VA facility every 
six months.  He also reported taking medication for his PTSD.

Review of the Veteran's private medical treatment records 
reveals that he complained of not sleeping at night times two 
weeks in August 2002.  He reported being nervous all the 
time.  The assessment was insomnia and depression/anxiety.

Review of the medical evidence of record reveals that the 
Veteran underwent a VA psychological examination in February 
2004; the examiner reviewed the claims file.  The Veteran 
complained of nightmares of combat as often as once a week, 
although he indicated he might go several weeks without any.  
He said that he generally had not had a problem with temper.  
He also said that his mood was fair and that he was unable to 
drive in city traffic.  

He described sleep impairment and occasional panic attacks.  
During these attacks, he feels difficulty getting breath and 
he felt that he had to get out of a situation.  He stated 
that he and his wife had a good relationship and marriage; 
that he saw his three adult children daily; and that he 
generally enjoyed his four grandchildren.  He reported that 
he talked to his neighbors; however, he was not involved in 
church or veteran organizations.  

On mental status examination, the Veteran was appropriately 
dressed and groomed.  He did not exhibit any impairment of 
thought processes or communication.  No delusions or 
hallucinations were reported or observed.  There was no 
inappropriate behavior.  He denied suicidal and homicidal 
thoughts.  He was alert and oriented times three.  He denied 
any significant memory loss and none appeared evident.  Rate 
and flow of speech were within normal limits.  He denied 
significant depression and in general he did not have 
problems with impulse control.  The diagnosis was PTSD with a 
Global Assessment of Functioning (GAF) score of 61.  

The evidence of record includes a psychiatric review for the 
period from November 2003 to March 2005 that was conducted 
for the purpose of an SSA disability benefits eligibility 
determination.  The psychologist who conducted the review 
concluded that the Veteran's mental health impairments were 
not severe.  These impairments included affective disorders 
and anxiety-related disorders.  

The restrictions of the Veteran's activities of daily living, 
his difficulties in maintaining social functioning, and his 
difficulties in maintaining concentration, persistence or 
pace were all described as mild.  It was noted that he had 
had no episodes of decompensation.  The reviewer stated that 
most of the Veteran's limitations appeared to be due to 
physical limitations and that his mental impairments resulted 
in mild limitations.  He was considered capable.

Review of the Veteran's VA medical treatment records reveals 
that he reported, in September 2004, that he was on 
medication for his nerves.  In November 2004, he said that he 
took medication at night for insomnia and occasionally in the 
daytime.  He said that he experienced panic attacks as many 
as five days per week.  

A January 2005 VA Mental Health Clinic note stated that the 
Veteran had a history of PTSD and depression.  He complained 
of increased anxiety, depression and insomnia; he reported 
that he only got two to three hours of sleep per night.  He 
also reported occasional nightmares, and stated that he would 
get agitated if too many people were around him at one time. 
He denied suicidal ideation and auditory and visual 
hallucinations.  He reported having good family relationships 
and a good appetite.  

On mental status examination, the Veteran's mood was assessed 
as mildly depressed.  His thought processes were logical, 
linear, coherent and goal-oriented.  He admitted to having 
passive homicidal thoughts when around Vietnamese people.  A 
GAF score of 62 was assigned.  

In May 2005, the Veteran underwent an initial psychiatric 
assessment.  He endorsed marked sensitivity to sudden loud 
noises.  He said that he avoided movies and broadcasts with 
war content.  He also said that he avoided large group 
settings.  He stated that he did not find it particularly 
difficult to foster existing relationships or to establish 
new ones; he was in a 34-year marriage.  He reported seven to 
eight hours of sleep per night, and that he experienced 
occasional nightmares.  

On mental status examination, the Veteran was well dressed, 
well groomed, and organized.  His thought processes were 
logical, linear and without flight of ideas.  His 
associations were tight.  His speech was normal in rate, 
volume and articulation.  His affect was euthymic and he 
described his mood as "pretty good."  He denied audio and 
visual hallucinations.  He did not exhibit any gross 
delusional thought content and he denied suicidal and 
homicidal ideation.  A GAF score of 65 was assigned.  

In August 2005, the Veteran's chief complaint continued to be 
poor sleep.  There was no suicidal ideation and no homicidal 
ideation.  His speech and motor function were normal.  His 
affect was described as generally euthymic.

In an August 2006 VA psychiatric note, the Veteran reported 
having the same problems with sleeping and nerves.  He 
reported nightmares and said that he liked to be left alone.  
He also reported that his condition created stress in his 
relationship with his wife.  

On mental status examination, the Veteran was alert and his 
mood was anxious.  His thought processes were goal-directed.  
He did not have any suicidal or homicidal ideation.  He did 
not have any auditory or visual hallucinations.  His 
attention and concentration were adequate.  His insight and 
judgment were not impaired.  A GAF score of 60 was assigned.  

A January 2007 VA psychiatric note indicated that the Veteran 
said that he continued to get anxious with increased everyday 
noises.  He said that he got poor sleep.  He complained of 
intrusive thoughts of Vietnam and nightmares.  On mental 
status examination, his mood was anxious.  He was alert and 
oriented times four.  His memory and concentration were 
intact.  His thought processes were goal-directed and linear.  
He denied auditory, visual and tactile hallucinations.  He 
also denied obsessions, compulsions, phobias, delusions, 
suicidal ideation and homicidal ideation.  His insight and 
judgment were fair.  

The Veteran underwent a VA PTSD examination in April 2007; 
the examiner reviewed the claims file.  The Veteran 
complained of trouble concentrating and the examiner noted 
that this could be due to his medications and/or sleep 
difficulties.  He also complained of nightmares, but denied 
experiencing hallucinations, inappropriate behavior, suicidal 
ideation and homicidal ideation.  

He stated that he had never been very involved in the lives 
of his three children due to his non-social nature and PTSD 
symptoms when in crowds.  He also said that he and his wife 
were living in separate areas of the house and that he had 
one good friend with whom he went fishing.  His overall 
psychological function may have worsened since 2004 because 
of problems in his marriage.  

On mental status examination, the Veteran's mood was anxious 
and agitated.  He was oriented times three.  His thought 
content and thought processes were unremarkable.  There were 
no episodes of violence; he had good impulse control.  His 
memory was normal.  The examiner noted that the Veteran, in 
summary, did not describe any changes in his symptoms since 
the time of the 2004 evaluation.  The examiner also noted 
that it appeared that the symptoms were being controlled with 
medication.  The examiner assigned a GAF score of 60 and 
noted that the symptoms had remained relatively stable since 
2004.  

The Veteran subsequently continued to receive VA outpatient 
treatment.  In July 2007, he reported that his anxiety was 
under control with his medications.  He also reported that 
his sleep fluctuated and that he experienced flashbacks.  He 
denied suicidal and homicidal ideation.  He also denied 
auditory and visual hallucinations.  His thought processes 
were coherent and logical.  A GAF score of 65 was assigned.  

A February 2008 VA psychiatric note indicated that the 
Veteran reported doing the same and being able to get along 
with it.  He said that medication was helping him, including 
his depression.  He reported waking up in the middle of each 
night with recall at times of his dreams.  He denied auditory 
and visual hallucinations.  He also denied suicidal ideation 
and homicidal ideation.  He reported being unemployed since 
September 2003 because of general health.  

On mental status examination, the Veteran had good personal 
hygiene and grooming.  His eye contact was good.  There was 
no evidence of psychomotor disturbances.  He was alert and 
oriented times three.  His abstract thinking was intact.  He 
did not have any delusions.  Speech was normal in rate, 
rhythm and content.  Concentration registration, recall and 
remote memory were intact.  Judgment, insight, impulse 
control and reliability were good.  A GAF score of 65 was 
assigned.  

In May 2008, the Veteran reported experiencing good days and 
bad days since his last visit.  He said that his depression 
came and went and that it was worse in the winter.  He 
reported five nightmares per week.  He also reported that he 
was unable to tolerate large crowd or loud noises.  He said 
that the Valium controlled his anxiety and that he got about 
five hours of sleep per night.  He denied auditory and visual 
hallucinations, suicidal ideation and homicidal ideation.  

A September 2008 VA psychiatry note indicates that the 
Veteran voiced no new complaints.  He reported sleeping five 
hours per night and denied any changes in appetite.  He rated 
his depression as 7/10 and his anxiety as 5/10.  He said that 
he was having difficulty concentrating.  He denied feeling 
helpless, hopeless or worthless.  He reported that he 
continued to experience nightmares and flashbacks.  He denied 
auditory and visual hallucinations.  He also denied suicidal 
ideation and homicidal ideation.  

On mental status examination, the Veteran was alert and 
oriented times three.  His thought process was logical.  
Insight and judgment were fair.  The psychiatrist assigned a 
GAF score of 65.  Similar findings were made during the 
November 2008 visit and the Veteran's GAF score was 65 at 
that time.  

In February 2009, the Veteran reported that his sleep had 
gotten worse during the previous three weeks; he had also run 
out of one of his medications around the same time.  He said 
that his nightmares were getting worse.  He also said that 
his depression and anxiety symptoms were well-controlled on 
his current medication regimen.  He denied poor energy and 
said that his appetite and concentration levels were good.  
He denied auditory and visual hallucinations.  He also denied 
delusions, suicidal ideation, assaultive ideation and 
homicidal ideation.  He said that his wife said he was 
"grouchy" and that he had irritability that correlated with 
his recent poor sleep.  

On mental status examination, he was dressed appropriately 
with fair grooming and hygiene.  His thought processes were 
linear, logical and organized.  No formal thought disorder 
was noted.  He was awake and oriented times three.  Immediate 
memory, recent memory and remote memory were intact.  The 
Veteran's impulse control was appropriate.  Insight and 
judgment were good.  The psychiatrist assigned a GAF score of 
65 and described the Veteran's symptoms as mild.  

Similar findings were made during the Veteran's May 2009 
regularly scheduled three-month follow up appointment.  He 
reported that his wife and supportive family kept him content 
and stable.  The psychiatrist assigned a GAF score of 65-70 
and again described the symptoms as mild.  

At his August 2009 visit, the Veteran stated that he was 
doing fine and that his medications were helping his sleep.  
He said that he avoided crowds and watching war-related 
television to minimize his anxiety.  On mental status 
examination, he had good grooming and hygiene.  He was alert 
and oriented times three and his speech was normal and 
organized.  His mood was euthymic and his memory was grossly 
intact.  There was no evidence of auditory or visual 
hallucinations, or delusions.  There was no evidence of 
suicidal ideation or homicidal ideation.  Judgment and 
insight were fair.  The psychiatrist assigned a GAF score of 
60.  

The current regulations provide that, under the General 
Rating Formula for Mental Disorders, DC 9411, for PTSD, a 30 
percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994), of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health - 
illness, and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  

The DSM-IV describes a GAF score of 51 to 60 as reflecting a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers.  See 38 C.F.R. § 4.130.  See also, Cathell v. 
Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF 
of 50 is defined as ['][s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

Based on a review of the evidence of record, lay and 
clinical, the evidence does not support an evaluation in 
excess of 30 percent.  Specifically, there has been no 
evidence of any suicidal or homicidal ideation and the 
Veteran has never exhibited any problems with impulse 
control.  His memory is mildly affected at worst and while he 
initially reported experiencing panic attacks in 2004, he has 
not mentioned them as a symptom for a few years.  

In addition, the Veteran's GAF scores, for the period between 
February 2004 and August 2009, ranged from 60-65 which shows 
moderate symptoms at worst and moderate difficulty in social 
and occupational functioning due to PTSD.  His symptomatology 
does not reflect any current homicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene. 

Moreover, the evidence of record reveals no impairment of the 
thought process or communication.  The Veteran has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  While he has had some difficulty in adapting to 
stressful circumstances and problems maintaining effective 
relationships, the Board finds that an initial evaluation in 
excess of 30 percent is not warranted.  

The evidence of record does not establish that he has 
demonstrated such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  

Next, while the Veteran has evidenced some disturbances of 
motivation and mood and some difficulty in establishing and 
maintaining effective social relationships, the evidence of 
record shows that he has maintained his current family 
relationships and that he has appeared for medical treatment 
without any serious psychiatric complaints.  The evidence of 
record does not demonstrate that he exhibited any memory loss 
that was more than mild, any loss of impulse control or any 
diminished judgment.  

The evidence of record did demonstrate that the Veteran 
experienced such symptoms as nightmares, sleep impairment, 
flashbacks, hypervigilance and recurring memories and that he 
did demonstrate reduced reliability and productivity due to 
some disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore an initial evaluation in excess of 
30 percent would not be warranted under the current rating 
criteria.



Right Hand Disability

The Veteran testified at the July 2007 Travel Board hearing 
that he was right-handed.  He indicated at the June 2006 
personal hearing at the RO that his doctors told him they 
could still tell where the shrapnel had gone through his 
right hand.  He said that his right hand had always been a 
little weak.

Review of private medical records dated between May 1992 and 
January 2005 did not reveal any complaints of, or treatment 
for, any right hand condition.

The Veteran underwent a VA joints examination in February 
2004; the examiner reviewed the claims file.  The Veteran 
reported that he was right-handed and described removal of 
shrapnel from his right hand after being injured in an 
explosion in 1969.  He complained of decreased grip strength 
and difficulty with extension of his right second and third 
finger extension.  

On physical examination, there was a scar between the right 
second and third digits posteriorly.  There was a small 
palmar scar on the hypothenar eminence.  He had decreased 
interosseous muscle strength and difficulty with the 
extension of his second and third digits with decreased grip 
strength.  

The Veteran underwent radiographic examination of his right 
hand in November 2004.  No acute abnormalities (fractures or 
dislocations) were seen on X-ray; however, he complained of 
chronic pain in the right hand.  Chronic degenerative changes 
were suspected.

The Veteran underwent a Disability Determination Service 
(DDS) examination for SSA purposes in February 2005.  The 
examiner stated that the Veteran's right index finger lacked 
one-and-a-half inches from touching the palm when he 
attempted to make a right fist.  Motor strength was 5/5 on 
pinch and on grip.  Cranial nerves II through XII were 
intact.  Dexterity was unremarkable except for the described 
lack of motion in the right second finger.  The examiner 
stated that the Veteran did not have any limitation of his 
ability to manipulate, and concluded that the Veteran's 
dexterity was unaffected.

The Veteran underwent a VA right hand examination in February 
2005.  He complained of pain with flexion and extension of 
his right hand.  On physical examination, there was a well-
healed scar over the dorsum of the right hand near the second 
digit.  He was able to flex and extend his right hand, but 
the right hand strength was diminished to 5-/5.  

Review of the Veteran's VA medical treatment records 
indicates that he underwent a neurology consultation in 
November 2006.  He complained of intermittent numbness in his 
hands, the right greater than the left, and felt that there 
was some grip strength weakness in his right hand.  On 
physical examination, motor strength was normal in both upper 
extremities.  Deep tendon reflexes were 2+ and symmetric in 
both upper extremities.  Pinprick sensation was reduced in 
the median distribution of both hands.  Tinel's sign was 
positive on the median nerve at the wrist bilaterally.  

Nerve conduction studies were performed on both upper 
extremities, as were EMG studies.  There was 
electrodiagnostic evidence of median nerve compression at the 
wrist on the right involving sensory and motor fibers.  The 
Veteran was said to have symptoms of carpal tunnel syndrome.  
He subsequently underwent a neurosurgery consultation in July 
2006.  He said that his right hand weakness had increased 
over the years.  

On physical examination, the Veteran demonstrated slightly 
decreased strength of the pincer grasp of the right hand.  
The rest of the muscle groups had normal strength and were 
symmetric.  In October 2006, the Veteran was afforded a pain 
clinic consultation.  On physical examination, cranial nerves 
II through XII were grossly intact.  Motor strength was 5/5 
in all extremities.  Deep tendon reflexes were 2+ throughout.  
The VA medical treatment records dated through August 2009 
contain no additional references to the right hand 
disability.

The Veteran underwent a VA hand examination in April 2008.  
The examiner reviewed the claim file.  He reported that 
shrapnel had gone down through the interdigital space between 
his right index and middle finger and then exited on the 
palmar surface.  

On physical examination, there was a 1.5 cm. scar on the 
dorsal surface of the right index and middle fingers; this 
scar was well-healed and nontender.  There was also an exit 
wound scar on the palmar surface in the area of the 
hypothenar muscle.  This scar was 1.0 cm in length.  There 
was no hypertrophy or keloid formation.  There was no edema.  
The scars were not tender to touch and they were not adherent 
to any underlying tissue.  

The examiner stated that the scars were superficial, that 
they were not deep and that they did not affect the range of 
motion of a joint.  The Veteran had a gap between the tip of 
the right index finger and the proximal transverse crease of 
the palm that was one inch.  He was able to touch his index 
finger to his thumb.  He had normal grip strength for 
writing, touching and expression and no abnormalities were 
noted for pushing, pulling or twisting.  The examiner 
concluded that the Veteran's right hand shrapnel injury 
residuals did not result in any orthopedic or neurological 
condition; right carpal tunnel syndrome was attributed to 
unrelated median nerve compression at the wrist.   

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree, a 10 percent rating 
is for assignment for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71, DCs 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Crepitation either in the soft tissues such as the 
tendons or ligaments, or within the joint structures, should 
be considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  Thus, as the Veteran is right-handed, the 
rating for his right hand is to be made on the basis of the 
right upper extremity being the major extremity.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: 

*	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension 
or in full flexion, will be rated as amputation.  
*	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually 
in favorable position, will be rated as unfavorable 
ankylosis.  
*	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis 
of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  
*	With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint 
of other digits.  Extremely unfavorable ankylosis of the 
fingers, all joints in extension or in extreme flexion, 
or with rotation and angulation of bones, will be rated 
as amputation.  

The ratings for DCs 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 in. (5.1 cms.) of median transverse fold of the 
palm.  Extremely unfavorable ankylosis will be rated as 
amputation under DCs 5152 through 5156.  38 C.F.R. § 4.71a.

The Veteran's right second metacarpal disability is currently 
rated under DC 5399-5309.  DC 5399 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.73.  Diagnostic codes for 
rating muscle injuries are found in 38 C.F.R. § 4.73.  

Under this regulatory provision for the major or dominant 
hand, DC 5309 is for impairment of Muscle Group (MG) IX.  MG 
IX governs the grasping movements of the forearm and the 
delicate manipulative movements of the intrinsic muscles of 
the hand.  The intrinsic muscles of the hand include: Thenar 
eminence; short flexor, opponens, abductor and adductor of 
the thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger; 4 lumbricales; 4 dorsal, and 3 
palmar interossei.  38 C.F.R. § 4.73.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

DC 5309 further provides that the hand is so compact a 
structure that isolated muscles injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore such an injury should be rated 
on limitation of motion, with a minimum 10 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, DC 5309, Note. 

In rating peripheral nerve injuries, attention should be 
given to the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.  
However, muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  38 C.F.R. § 4.55(a).  

The Board notes that while there is ample evidence of right 
hand carpal tunnel syndrome (CTS) with sensory and motor 
fiber manifestations in the median nerve distribution, the 
CTS is not attributable to the service-connected right hand 
disability.  Thus, the right hand disability is to be rated 
on limitation of motion only.

When limitation of motion of the index finger is considered, 
DC 5225 is applicable; the Veteran has been assigned a 10 
percent evaluation for limitation of motion.  Under DC 5225, 
favorable or unfavorable ankylosis of the index finger is 
evaluated as 10 percent disabling; this is the maximum rating 
available.

The Board has also considered DC 5229 which governs ratings 
based on limitation of motion of the index finger.  This 
diagnostic code provides for a maximum 10 percent rating when 
motion is limited to where there is a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.  

The current 10 percent rating assigned for the right hand 
disability represents the maximum rating afforded for 
arthritis of the finger with painful motion.  See 38 C.F.R. 
§ 4.71a.  Significantly, if the finger is ankylosed (and here 
disability of such severity is not shown), the maximum rating 
is also 10 percent.  A higher schedular rating would only be 
warranted if the finger was amputated.  See 38 C.F.R. 
§ 4.71a, DC 5153. 

Under DC 5153, where there is amputation of the index finger 
through the middle phalanx or at the distal joint, a 10 
percent evaluation is warranted, and a 20 percent rating is 
warranted where an amputation of the index finger occurs at 
the proximal interphalangeal joint or proximal thereto.  The 
Veteran's right second/index finger disability cannot be 
considered equivalent to an amputation since he still has the 
finger and he still has function in all parts of the finger, 
even if he does have some pain on use and some loss of 
flexion.

The Board has also considered the assignment of a separate 
compensable evaluation for the residual scarring of the right 
hand from the in-service shrapnel wound.  The Board notes 
that on September 23, 2008, VA amended the criteria for 
evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
The amendments are only effective, however, for claims filed 
on or after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.  The discussion 
below relates to the criteria in effect at the time of the 
Veteran's claim in December 2003.

Under DC 7803, a 10 percent rating was warranted for unstable 
superficial scars.  Under DC 7804, a 10 percent rating was 
warranted for superficial scars that are painful on 
examination.  Under DC 7805, scars might also be rated based 
on limitation of function of affected part.  The notes 
pertaining to these regulations (re-numbered) are shown 
below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

As there is no limitation of function due to either one of 
the right hand scars, a compensable rating under DC 7805 is 
not warranted.  Likewise, as no service-connected scar was 
objectively shown to be tender or painful, a rating under DC 
7804 is not warranted.  In addition, neither scar has been 
shown to be unstable and therefore, a rating under DC 7803 is 
not warranted.

The Board finds that a separate compensable evaluation is not 
warranted for either right hand shrapnel scar.  The evidence 
does not show that the Veteran has any functional loss due to 
either right hand scar.  Furthermore, there is no medical 
evidence of record documenting any complaints of, findings 
of, or diagnosis of any problem due to the scarring or a 
finding that either one of these scars was large enough that 
it would warrant a compensable rating on the basis of size 
alone.  38 C.F.R. § 4.118.  

Additionally, the evidence does not show that either one of 
these scars is deep, or covers an area or areas exceeding 6 
sq. in. (39 sq. cm.), is superficial and unstable, or is 
painful on examination.  As previously discussed, limitation 
of function of the right second finger has been separately 
compensated.  Accordingly, a compensable rating is not 
warranted pursuant for residual scarring.

The medical evidence of record indicates no disabling 
manifestations from either one of these two service-related 
scars.  These clinical assessments are considered persuasive 
as to the Veteran's degree of impairment due to the scars at 
issue because they consider the overall industrial impairment 
due to them.  Therefore, the Board finds that he is not 
entitled to a compensable evaluation for either one of the 
right hand scars.

In arriving at the above conclusions, the Board has 
considered the history of the Veteran's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  
Nevertheless, the Board has found that an increased rating, 
based on the considerations of the DeLuca case, is not 
appropriate for the right hand disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
some limitation of motion.  It is again noted that the 10 
percent rating has been assigned based on the presence of 
limitation of functional ability, including as due to pain 
during flare-ups and increased use.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not 
found any variation in the Veteran's symptomatology or 
clinical findings for any one of the claimed right hand 
disabilities, including scarring, that would warrant the 
assignment of any staged ratings.

After carefully reviewing the evidence of record, it is found 
that entitlement to an initial evaluation in excess of 10 
percent has not been established for the right hand 
disability.  The evidence of record simply does not 
demonstrate that the service-connected right second finger 
disability has resulted in any ankylosis of the right second 
finger or that the disability involves an inability to use 
the right second finger equivalent to amputation.  Nor is 
there any medical evidence of record that would support the 
assignment of a separate compensable evaluation for a right 
hand scar.  As a consequence, an increased evaluation cannot 
be awarded. 

In reaching its conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the Veteran's right hand claim, the benefit-of-the-doubt 
doctrine is inapplicable.  

Other Considerations

Notwithstanding the above discussion, increased evaluations 
for the PTSD and right hand disability could be granted if it 
were demonstrated that that particular disability presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

Given the Veteran's complaints associated with employment, 
the Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

The record reflects that the Veteran has not required any 
hospitalization for either of the two service-connected 
disabilities at issue, and that the manifestations of those 
disabilities are not in excess of those contemplated by the 
currently assigned ratings.  Furthermore, although he 
experiences occupational impairment, there is no indication 
in the record that the average industrial impairment from 
PTSD or the right hand would be in excess of that 
contemplated by the assigned ratings.  

The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The evidence does not show that either PTSD or the right hand 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  As discussed 
above, there are higher ratings available for psychiatric and 
hand disabilities, but the required manifestations have not 
been shown in this case.  

The Board further finds no evidence of an exceptional 
disability picture in regard to either disability.  The 
Veteran has not required any hospitalization for these 
disabilities; nor has he required any extensive treatment.  
He has not offered any objective evidence of any symptoms due 
to the PTSD disability or the right hand disability that 
would render impractical the application of the regular 
schedular standards.  

Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the reported symptomatology of the PTSD 
disability and of the right hand disability fits squarely 
within the relevant rating scheme.  In short, the rating 
criteria contemplate not only the Veteran's symptoms but the 
severity of each disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that his PTSD and right hand disabilities 
have been more severe than the assigned disability rating 
reflects.  He maintains that he experiences problems with his 
daily activities that are due to those disabilities.  

Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 
1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for PTSD and the right 
hand disability on appeal.  

The lay testimony has been considered together with the 
probative medical evidence clinically evaluating the severity 
of each one of these two disabilities.  The clinical 
assessments of record are considered persuasive as to the 
Veteran's degree of impairment due to PTSD and the right hand 
disability since they consider the overall industrial 
impairment due to these service-connected conditions.  

The preponderance of the most probative evidence does not 
support assignment of any higher rating for either 
disability. The findings needed for the next higher 
evaluation for either PTSD or the right hand disability are 
not currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an initial evaluation in 
excess of 30 percent for PTSD and against an initial 
evaluation in excess of 10 percent for the right hand 
disability under the schedular criteria, the benefit of the 
doubt doctrine is inapplicable.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, while initial 
ratings are at issue, the Board has referred the issue of a 
TDIU award to the RO for consideration of all of his 
disabilities combined.

Finally, in light of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for PTSD or his right hand disability.  As reflected 
in the decision above, the Board has not found variation in 
his symptomatology or clinical findings that would warrant 
the assignment of any staged rating for either condition.  
Based upon the record, the Board finds that at no time during 
the claim/appellate period has PTSD or the right hand 
disability on appeal been more disabling than as currently 
rated.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the decision of the United 
States Court of Appeals for Veterans Claims (Court), in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran's PTSD and right hand claims arise from his 
disagreement with the initial evaluations assigned for those 
disabilities following the grant of service connection.  The 
Court, quoting from the legislative history of the VCAA, has 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
notice under 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 491; 
see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The August 2005 and February 2007 Statements of the Case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased rating; while a December 2009 
Supplemental Statement of the Case (SSOC) readjudicated the 
two issues after the Veteran and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

In addition, an October 2007 letter provided the Veteran with 
information concerning general disability ratings and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board 
finds, based the factors discussed above, that no prejudicial 
or harmful error in VCAA notice has been demonstrated in this 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

Here, the Veteran's service treatment records dated between 
May 1968 and December 1970, have been associated with the 
claims file.  Private and VA outpatient medical treatment 
records have also been associated with the claims file, as 
have the medical records associated with the award of SSA 
disability benefits beginning April 1, 2005.  

The Veteran was afforded VA medical examinations in February 
2004, February 2005, April 2007, and April 2008.  A medical 
opinion is adequate when it is based upon consideration of 
the prior medical history and examinations and also describes 
the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Each one of these examinations was conducted by a medical 
professional, and the associated reports reflect review of 
the Veteran's prior medical records.  The examinations 
included reports of the symptoms for each claimed condition 
and demonstrated objective evaluations.  The psychiatric 
examiner was able to assess and record the condition of the 
psychiatric disability.  Medical examinations were 
accomplished that addressed the status of his right hand.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the Veteran's claimed conditions.  
Further, the VA examination reports addressed the applicable 
criteria.  

As a result, the Board finds that additional development by 
way of another examination would be redundant and 
unnecessary.  Therefore, the Board concludes that the Veteran 
was afforded adequate examinations.

Furthermore, the Veteran was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical 
evidence needed for increased evaluations for PTSD and right 
hand disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial evaluation in excess of 10 percent for residuals 
of combat wounds, right hand, is denied.




REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC/RO for action as 
described below.

As noted in the September 2007 Board remand, the VA and 
private post-service medical records in evidence indicate 
that the Veteran sought treatment for orthopedic complaints 
relating to his left hip; however, the February 2004 VA 
examination did not address the left hip and no radiographic 
examination report relating to the left hip was of record.  

The September 2007 Board remand requested development 
including a VA examination of the Veteran's left hip, to 
include X-rays; however, the no radiographic or physical 
examination of the left hip was accomplished during the April 
2008 VA examination.  The examiner rendered no opinion 
regarding the existence of a left hip disorder or regarding 
the etiology and onset date of any such disorder as 
requested.

Regrettably, as action requested in the September 2007 Board 
remand has not been performed in full, another remand is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by the Board confers on an Veteran the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).  On remand, the Veteran must be afforded 
medical examination of the left hip, to include X-rays.  The 
AMC/RO should also obtain any outstanding current medical 
records, VA and private, pertaining to treatment for the 
Veteran's left hip.

In addition, the Veteran has raised the issue of entitlement 
to service connection for the left hip secondary to the 
already service-connected right knee and right hip.  In his 
VA Form 21-4138, dated in December 2009, he contended that 
these service-connected lower extremity disabilities have 
affected his gait and have thus caused his left hip problems.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Further development of the medical evidence relating 
to secondary service connection is necessary, and 
adjudication on this basis is therefore indicated.

Turning to the left knee claim, the Veteran submitted private 
medical records to the Board in January 2010.  These records 
indicate that he was to be evaluated for surgery on the left 
knee.  He stated that this was concerning a left knee 
replacement.  VA is therefore on notice of records that may 
be probative to the claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The AMC/RO should, with the assistance of the Veteran as 
needed, obtain the pertinent private medical (orthopedic) 
records and associate them with the claims file.  In 
addition, all of the relevant VA treatment records not 
already of record should be obtained and associated with the 
claims file.

The medical evidence of record is insufficient for the Board 
to render a decision.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations 
found at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any left knee 
problems since 2008, and for any left hip 
condition.  The AMC/RO should obtain any 
such records that have not been previously 
secured.  

3.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of any other 
post-service medical care providers, private 
or government, who have treated him for his 
left knee and left hip pathology.  

After securing the necessary release(s), the 
AMC/RO should obtain all records, to include 
clinic notes, nurses' notes, progress notes, 
operating room reports, physical therapy 
notes, imaging reports and all other 
information.  In particular, this should 
include the evaluations and records 
associated with any left knee surgery.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
Veteran and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for an 
orthopedic examination to determine the 
nature, extent, onset date and etiology of 
his claimed left hip pathology.  The 
claims file must be made available to and 
reviewed by the examiner.  

Radiographic examination of the left hip 
should be performed.  Any additional 
diagnostic studies deemed necessary should 
be performed.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination and the 
imaging report(s) to provide an opinion as 
to the diagnosis and etiology of any left 
hip disorder found.  

The examiner should offer an opinion as to 
whether the onset of any current 
disorder(s) is/are attributable to the 
Veteran's active service or to a service-
connected disability, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic left hip disorder?  If 
so, list each diagnosis.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, that any of the 
Veteran's claimed left hip pathology had 
its onset during his military service 
from January 1969 to January 1971?  

(c)  If arthritis is diagnosed, please 
state whether its onset was within one 
year of the Veteran's separation from 
service in January 1971.

(d)  If the onset of any left hip 
condition was not during the Veteran's 
active service from January 1969 to 
January 1971, is any portion of the 
Veteran's current claimed pathology 
related to any of his service-connected 
orthopedic disabilities, including by 
way of aggravation?

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's left hip disorder.  See Jones v. 
Shinseki, No. 07-3060 (U. S. Vet. App. March 
25, 2010).

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the Veteran for an 
orthopedic examination to determine the 
nature, extent and severity of his left 
knee disability.  

The claims folder should be made 
available to and reviewed by the 
examiner.  Any special diagnostic studies 
deemed necessary should be performed.  
The examiner should describe all 
symptomatology due to the Veteran's 
service-connected left knee disability, 
including all sequelae of surgery, if 
any, to include a detailed description of 
all associated scars.  

The examiner must also state whether the 
Veteran required any period of 
convalescence after any documented knee 
surgery performed since December 2003, 
and, if he did, the length of time so 
required.  

The rationale for all opinions expressed 
should also be provided in a legible report.

7.  Upon receipt of the VA examination 
reports, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report(s) to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (where findings in examination report 
do not contain sufficient detail, it is 
incumbent upon the rating board to return 
the examination report as inadequate).

8.  After all appropriate development above 
has been accomplished, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
service connection and increased rating 
claims on appeal.  

If the scheduling of any kind of medical 
examination, or the obtaining of a medical 
opinion from any type of specialist is 
necessary to adjudicate either issue on 
appeal, especially in light of any newly 
received information, that development 
should be accomplished.  

The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories, to include 
readjudication of the claim for service 
connection on a secondary basis.  

9.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case.  The SSOC must contain notice 
of all relevant actions taken on the claims 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


